Citation Nr: 1701207	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  08-01 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Service

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1967 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of the claims file is now with the RO in Atlanta, Georgia.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in February 2010 by the undersigned Veterans Law Judge.  The Board notes that the Veteran's observer witness did not testify.  Additionally, a transcript of the hearing has been associated with the Veteran's claims file.

In an October 2013 decision, the Board remanded the issue of a total disability rating based on individual unemployability so that the Veteran would be provided notice consistent with 38 C.F.R. § 3.159(b) and so that the RO could obtain outstanding records, to include social security records.  A review of the claims file reveals that there has been substantial compliance with the Board's October 2013 remand directives and further remand is not necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.   The Veteran's service-connected disabilities include unspecified major depressive disorder, rated as 50 percent disabling; lumbar spine degenerative disc disease, rated as 40 percent disabling; hemorrhoids, rated as 0 percent disabling; scar pf the right side of the mouth and left eyebrow, rated as 0 percent disabling; fungus infection of the feet, rated as 0 percent disabling; and traumatic tic, left eyebrow, rated as 0 percent disabling.  The Veteran's combined disability rating is 70 percent.

2.   The Veteran meets the schedular criteria for a TDIU.
3.   Resolving all reasonable doubt in the Veteran's favor, the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II. Entitlement to TDIU

The Veteran seeks a total disability rating based on individual unemployability.  He asserts he has been unable to work due to his disabilities.  Specifically, the contends that he previously worked physical labor and can no longer do so because of his service-connected back condition.  

Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16.

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341 (a); see 38 C.F.R. § 4.19 (stating that age may not be a factor in evaluating service-connected disability or unemployability). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran's service-connected disabilities include unspecified major depressive disorder, rated as 50 percent disabling; lumbar spine degenerative disc disease, rated as 40 percent disabling; hemorrhoids, rated as 0 percent disabling; scar pf the right side of the mouth and left eyebrow, rated as 0 percent disabling; fungus infection of the feet, rated as 0 percent disabling; and traumatic tic, left eyebrow, rated as 0 percent disabling.  The Veteran's combined disability rating is 70 percent.  As such, the Veteran meets the percentage threshold requirements provided in 38 C.F.R. § 4.16 (a) for consideration of entitlement to a total rating based on individual unemployability.  Therefore, the Veteran is eligible for an individual unemployability rating if he is unable to secure or follow a substantially gainful occupation as a result of his disability.

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the United States Court of Appeals of Veterans Claims (Court) held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  In Hodges v. Brown, 5 Vet. App. 375 (1993), the Court found that although a Veteran could undertake employment despite his service-connected disabilities, he was unemployable because he was unable to secure employment due to his physical disabilities.
VA treatment records from June 2006 show that the Veteran worked in commercial refrigeration and air conditioning.  The Veteran reported that his back was fine while he was working but the drive home "stiffens him horribly."

VA treatments records from February 2008 indicate that the Veteran stated that he had sharp pain in his low back and his right leg gives out which resulted in several near falls.  The Veteran stated that the back pain was 8/10 on his worse day and the pain radiates down to his right ankle.  The Veteran stated that he had pain in his back for years but the pain had increased and he was no longer responding to pain medication.  The Veteran reported being unable to sleep in his right side because of his back pain. 

Social Security records indicate that the Veteran asserted that he became unemployable on February 3, 2009, because his back and legs hurt all the time.  He indicated that he worked in commercial refrigeration from 1985 to 2009 and this work required him to use tools, equipment, walk for four hours, stand for four hours, climb, kneel, and handle big objection and reach.  The Veteran is currently in receipt of social security based on age, not disability.  

VA treatment records from February 2010 indicate that the Veteran reported his low back pain worsening over the several years prior and noted constantly low back pain on a daily basis.  He rated his pain from two to 10 out of 10.  He reported intermittent episodes of muscle spasms, stiffness, locking and weakness with loss of balance, which resulted in falls.  The Veteran again stated that he had difficulty sleeping on his right side and slept with a pillow between his legs.  The Veteran reported working in air-conditioning repair for the 30 years prior and stated that he retired because of his back pain.  He reported being unable to play golf, go horseback riding or go bowling, which were activities that he enjoyed previously and had difficulty performing household chores such as vacuuming or mopping, He had to rest between the chores.  The Veteran reported using a riding lawnmower for his yard and stated that he was slower with his yard work because of his back pain.

VA treatment records from November 2010 document chronic back pain.  VA treatment records from October 2010 indicate that the Veteran had chronic low back pain with right lower extremity radiculopathy.

VA treatment records from January 2014 indicate that the Veteran reported a history of chronic back pain and stated that his back "went out" the day prior.  He reported having severe pain to his left lower back that radiates down his left leg.  The pain increased with walking or standing/sitting straight up.  The Veteran rated his pain 9-10/10.  The prescribed  Diclofenac, Methcarbomal, and Hydrocodone provided no relief.  The Veteran denied injury/trauma and denied heavy lifting or pulling and reported that his pain could be relieved by bending over slightly. 

VA treatment records from February 2014 indicate that the Veteran experienced back pain and required a wheel chair for two weeks.  The Veteran reported that his pain continued to worsen, mostly around the sacroiliac (SI) region.  He initially reported that his pain began on his right side but then in his left side, and described his pain as sharp.

VA treatment records from November 2014 indicate that the Veteran stated that his pain management doctor took him off of hydrocodone but the injection he was given were not helpful.  The Veteran stated that he continued to have trouble sleeping due to his back pain.

VA treatment records from February 2015 show that the Veteran had chronic back pain that radiated into his left leg and that he had injections that worked for a few days only.

VA treatment records from March 2015 indicate X-ray evidence of mild multilevel degernative disc disease (DDD) throughout the lumbar spine with mild-moderate facet arthropathy from L3 through S1.  The records indicate that clinically, the Veteran had anxial back pain, significant tenderness over bilateral SI joint as well as long cluneal nerve distribution.  The examiner noted that the examination was limited due to severe pain and guarding.  The Veteran reported that his back pain got worse with prolonged standing, sitting, or laying on either side at night and that it greatly interferes with sleep.  The Veteran reported waking up every 1-2 hours due to his pain.  The examiner stated that his pain interferes with essentially all of his activities of daily living.

The Veteran was afforded a VA examination in May 2015.  The examiner opined that the Veteran's depression is at least as likely as not proximately due to or the result of the Veteran's service-connected condition of disease of the lumbar spine.  The examiner noted that though the Veteran had a history of depression dated by medical records back to 1999; it appears that his level of depression increased over the year, in large part, due to chronic pain from his back and knees.  The Veteran reported that that he has not worked for the four years prior due to significant pain.  Prior to retiring, he said he worked 50 hours per week.  The Veteran reported continued alcohol abuse to self-medicate pain and aid with sleep.  The examiner concluded that it does appear that his increased level of depression (and alcohol use) is proximately due to his service-connected condition of the lumbar spine.  

The Veteran was afforded an in-person VA examination for his back in August 2016.  The Veteran reported that he was previously getting injections in his back but that they only lasted for three days so he opted not to have them done again.  The Veteran reported that he limited his activity primarily to help with his back discomfort.  Back pain was noted in the lower back on the side and in the middle.  The Veteran's pain was noted to be sharp in nature and constant with increase and decrease in intensity over the course of the day.  Pain was noted to be worse with activity.  The examiner opined that the Veteran's thoracolumbar spine condition does not impact his ability to work.  However, the examiner then indicated that the Veteran would be limited with lifting to 20 lbs. or less.  The examiner additionally stated that the Veteran would benefit from being allowed to change positions regularly, at least every one hour.  The examiner noted that there is no limitation on the amount of time he can sit as long as he can stand for brief periods every 2-3 hours.  The examiner stated that walking should be limited to less than an hour and standing 30 minutes or less.

Based on the above, the Board finds that the evidence is at least in equipoise.  Specifically, the evidence indicates that the Veteran has only ever worked in physical labor, which requires him to stand for long periods of time, lift heavy objects, and go up and down ladders; thus, the Veteran is precluded from performing any skilled, sedentary employment due to his educational attainment and occupational experience.  Although the Veteran might be able to work a simple sedentary job for a few hours a day, the Board does not find that this equates to the ability to maintain substantially gainful employment.  Importantly, an "ability to work only a few hours a day or only sporadically," is not to be considered an "ability to engage in substantially gainful employment."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

The Board recognizes the August 2016 VA examiner's opinion that the Veteran's thoracolumbar spine condition does not impact his ability to work.  However, the examiner then went on to stand that the Veteran would be limited to lifting 20 lbs or less and that walking should be limited to less than an hour and standing 30 minutes or less.  As indicated, the Veteran has predominantly worked in commercial refridgeration, which undoubtedly requires lifting more than 20 lbs and standing for more than 30 minutes.  In addition, the Board finds it highly probative that the Veteran additionally has depressed mood, mild memory loss, chronic sleep impairment, and abuses alcohol as a result of his back condition.  Thus, even assuming that the Veteran could physical perform the requirements of commercial refridgeration, he is precluded from doing so by his service-connected depression. 

As such, considering the Veteran's education, job history, and severity of his physical and mental service-connected disabilities, the Board finds that the evidence is in at least equipoise, and entitlement to TDIU is warranted.



ORDER

Entitlement to a total disability rating based on individual unemployability is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


